In tins action by plaintiff wife for separation, defendant counterclaimed for annulment on the ground of plaintiff’s fraud in inducing the marriage by her representation that she would have free and normal marital relations with defendant with a view of having issue. An order was entered directing a trial of the counterclaim by a jury on framed issues prior to the trial of the separation action. The jury resolved all the framed issues in favor of defendant. On May 3, 1948, an interlocutory judgment of annulment was entered, and plaintiff’s complaint was dismissed. Entry of the final judgment was stayed by this court on June 14, 1948. Plaintiff appeals from the interlocutory judgment, from an order dated April 22, 1948, insofar as it grants defendant’s motion for judgment, and from a resettled order dated May 20, 1948, denying plaintiff’s motion to set aside the verdict and for a directed verdict. Interlocutory judgment and orders, insofar as appealed from, reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. Appeal from decision dismissed, without costs. In our opinion, the findings of the jury on the framed issues are against the weight of the credible evidence. Nolan, P. J., Johnston, Adel and Sneed, JJ., concur; Wenzel, J., concurs in result. [See post, p. 1026.]